         Case 1:19-cv-10212-JPO Document 27 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAWAHN STRACHN,
                               Plaintiff,
                                                                  19-CV-10212 (JPO)
                     -v-
                                                                        ORDER
 CITY OF NEW YORK et al.,
                         Defendants.



J. PAUL OETKEN, District Judge:

       Plaintiff Kawahn Strachn filed his amended complaint against Defendants City of New

York, Frias Railyng, Officer Gomez, and Lieutenant Edmonds on November 21, 2019. (Dkt.

No. 7.) The docket does not indicate that Plaintiff has served Defendants Gomez and Edmonds.

Rule 4(m) of the Federal Rules of Civil Procedure requires a defendant to be served with the

summons and complaint within 90 days after the complaint is filed.

       Plaintiff is directed to advise the Court in writing whether he intends to serve and pursue

his claims against Defendants Gomez and Edmonds, notwithstanding the dismissal of the claims

against Defendants City of New York and Railyng. If no communication is received by

September 3, 2021, indicating Plaintiff’s plans and showing good cause as to why service upon

Defendants Gomez and Edmonds was not made within 90 days, the Court will dismiss the case.

       The Clerk of Court is directed to mail a copy of this order to the Plaintiff.

       SO ORDERED.

Dated: August 20, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
